Citation Nr: 0706177	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  00-24 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for iliotibial band 
syndrome (ITBS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran performed active duty for training from June 13 
to August 8, 1989.  He performed honorable active military 
service from September 1990 to May 1991, serving in Southwest 
Asia during a portion of that time.  He also had honorable 
active military service from April 1993 to May 1999. 

This appeal arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, denied 
the veteran's claim of entitlement to service connection for 
ITBS. That decision granted service connection for a low back 
condition and assigned an initial 20 percent rating 
(effective from May 5, 1999) for limitation of motion under 
Diagnostic Code 5292. The veteran appealed to the Board of 
Veterans' Appeals (Board) for service connection for ITBS and 
for a higher initial rating for his lumbar spine.  The Board 
remanded the issue of entitlement to service connection for 
ITBS in September 2003 and July 2005 for further development.

In November 2000, the veteran requested a hearing.  In March 
2001, the RO notified the veteran that a hearing before an RO 
hearing officer had been scheduled for April 23, 2001.  A 
note in the claims file reflects that on April 23, 2001, the 
veteran and his representative had an informal conference 
with a decision review officer in lieu of the hearing.  Under 
these circumstances, the Board deems the hearing request to 
have been satisfied.

The Board remanded the issue of entitlement to service 
connection for ITBS in September 2003 and July 2005 for 
further development.


FINDING OF FACT

The veteran does not have current ITSB.


CONCLUSION OF LAW

The criteria for service connection for ITSB have not been 
met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in May 2004, VA notified the veteran of 
the evidence needed to substantiate his claim for service 
connection.  

The May 2004 VCAA notification letter satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

With respect to the fourth element, the May 2004 VCAA letter 
contained a notation that the veteran was to let VA know if 
he had any other information or evidence that he thought 
would support his claim.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal.  In a January 2007 Written Brief 
Presentation, the veteran's representative stated that issue 
was ready for appeal, thereby demonstrating the veteran's 
actual knowledge of the need to submit relevant evidence in 
his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the first three elements of Dingess 
notice are satisfied by the May 2004 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date 
until the September 2006 supplemental statement of the case.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

There was a timing deficiency with the May 2004 letter, 
because it was provided after the initial evaluation of March 
2000.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency was remedied by the readjudication of 
the claim after the notice was provided.  Id.

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained all records of treatment reported by the 
veteran; including service medical records, VA Medical Center 
(VAMC) records and private medical records.  

Additionally, per the July 2002 Board development request, 
the veteran underwent VA examination in April 2003 addressing 
the disorder at issue on appeal.  Per the July 2005 remand, a 
VA physician provided a medical opinion in August 2006.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The appeal is thus ready to be considered on the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The service medical records show that on evaluation in August 
1997, the assessment was Retropatellar Pain Syndrome (RPPS).  
On a consultation sheet in September 1997, possible ITBS was 
reported.

A Physical Profile in September 1998 listed the veteran's 
medical conditions as "patellofemoral syndrome/ITBS (knee 
pain)."  

In an October 1998 summary of the Medical Retention Board 
(MRRB) proceedings, the president of the MRRB stated that the 
veteran suffered from "patellofemoral syndrome/ITBS (knee 
pain)."

A Report of Medical Assessment in January 1999 identified 
both patellofemoral syndrome and ITBS as present complaints.

An undated record apparently created in approximately 1999, 
by a physician's assistant listed ITBS among the veteran's 
defects and diagnoses, and found him to be qualified for 
Medical Evaluation or Physical Evaluation Board.  No findings 
or other history was included.

In March 1999, a memorandum to a Physical Evaluation Board 
noted that the veteran had been diagnosed with RPPS and ITBS 
in June 1994.  This diagnosis inhibited him from effectively 
carrying out his duties in service as he was unable to 
transport patients or perform any invasive procedures 
requiring him to bend or squat.  

In December 1999, the veteran underwent a VA general medical 
examination.  The examiner noted by way of history that the 
veteran had been diagnosed with RPPS after an initial injury 
in 1994; and that MRI's of the veteran's knees had shown 
bilateral moderate ITBS.  The examiner did not report or 
diagnose ITBS on the current examination.

In January 2000, the veteran presented for a new patient 
evaluation at a VA Medical Center (VAMC).  A number of 
medical problems were noted.  There was no mention of knee 
pain or ITBS.  

In April 2003, the veteran underwent a VA examination per the 
July 2002 Board development request.  The claims folder was 
not available.  The veteran reported that sometime in 1996 he 
was told that he had ITBS.  He knew nothing further about 
this diagnosis.

The examiner's impression included a questionable history of 
bilateral ITBS. 

Per the July 2005 Board remand, a VA physician reviewed the 
veteran's claims file, remand and VA records.  The examiner 
concluded that the physician's assistant had provided the 
only diagnosis of ITBS, but that report provided no history 
or examination findings.  While service medical records 
supported a finding of RPPS for his knee syndrome, no 
documented physical examination had yielded a diagnosis of 
ITBS.  For these reasons, the physician concluded that it was 
less likely than not that the veteran has or had ITBS.  The 
veteran had a documented diagnosis of mild patellofemoral 
pain syndrome.

Analysis

The initial question is whether the veteran has current ITBS.

While the service medical records record a history of ITBS 
without findings on examinations, the post-service records 
contain no contemporaneous findings of ITBS.  That disability 
was noted, if at all, by history.  The April 2003 VA examiner 
found this history to be questionable.  The August 2006 
opinion is unique in being the product of a review of the 
relevant records.  It was buttressed by a rationale based on 
that review.  For these reasons, the August 2006 opinion is 
the most probative evidence in the record.  

While the veteran is competent to report his complaints of 
pain, he is not competent to diagnose ITBS.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Given the negative post-service record, and that the most 
probative evidence is against finding current ITBS, the 
weight of the medical evidence is that the veteran does not 
have current ITBS.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for ITBS.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of his claim are in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER


Entitlement to service connection for iliotibial band 
syndrome (ITBS) is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


